 1

 2

 3                                                                      FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON



 4                                                             Feb 24, 2020
                                                                   SEAN F. MCAVOY, CLERK

 5
                          UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7     GEOFFREY WILLIAM H.,
 8              Plaintiff,                         No. 4:18-CV-05151-RHW
 9              v.                                 ORDER GRANTING
                                                   DEFENDANT’S MOTION FOR
10     COMMISSIONER OF SOCIAL                      SUMMARY JUDGMENT
       SECURITY,
11
                Defendant.
12

13         Before the Court are the parties’ cross-motions for summary judgment. ECF

14   Nos. 12, 14. Plaintiff brings this action seeking judicial review pursuant to 42

15   U.S.C. § 405(g) of the Commissioner of Social Security’s final decision, which

16   denied his application for Disability Insurance Benefits under Title II of the Social

17   Security Act, 42 U.S.C. § 401-434. See Administrative Record (AR) at 1-6, 12-28.

18   After reviewing the administrative record and briefs filed by the parties, the Court

19   is now fully informed. For the reasons set forth below, the Court GRANTS

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 1
 1   Defendant’s Motion for Summary Judgment and DENIES Plaintiff’s Motion for

 2   Summary Judgment.

 3                                   I.     Jurisdiction

 4         Plaintiff filed his application for Disability Insurance Benefits on January

 5   15, 2015. See AR 15, 218-19. His alleged onset date of disability was August 1,

 6   2013. AR 218. Plaintiff’s application was initially denied on May 8, 2015, see AR

 7   107-113, and on reconsideration on July 17, 2015. See AR 115-120. On July 31,

 8   2015, Plaintiff filed a request for a hearing. AR 121-22.

 9         A hearing with Administrative Law Judge (“ALJ”) Marie Palachuk occurred

10   on August 9, 2017. AR 39, 41. On November 16, 2017, the ALJ issued a decision

11   concluding that Plaintiff was not disabled as defined in the Act and was therefore

12   ineligible for disability benefits. AR 12-28. On August 10, 2018, the Appeals

13   Council denied Plaintiff’s request for review, AR 1-6, thus making the ALJ’s

14   ruling the final decision of the Commissioner. See 20 C.F.R. § 404.981.

15         On September 11, 2018, Plaintiff timely filed the present action challenging

16   the denial of benefits. ECF No. 1. Accordingly, Plaintiff’s claims are properly

17   before this Court pursuant to 42 U.S.C. § 405(g).

18                       II.    Five-Step Sequential Evaluation Process

19         The Social Security Act defines disability as the “inability to engage in any

20   substantial gainful activity by reason of any medically determinable physical or



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 2
 1   mental impairment which can be expected to result in death or which has lasted or

 2   can be expected to last for a continuous period of not less than twelve months.” 42

 3   U.S.C. §§ 423(d)(1)(A). A claimant shall be determined to be under a disability

 4   only if the claimant’s impairments are so severe that the claimant is not only

 5   unable to do his or her previous work, but cannot, considering claimant’s age,

 6   education, and work experience, engage in any other substantial gainful work that

 7   exists in the national economy. 42 U.S.C. § 423(d)(2)(A).

 8         The Commissioner has established a five-step sequential evaluation process

 9   for determining whether a claimant is disabled within the meaning of the Social

10   Security Act. 20 C.F.R. § 404.1520(a)(4); Lounsburry v. Barnhart, 468 F.3d 1111,

11   1114 (9th Cir. 2006).

12         Step one inquires whether the claimant is presently engaged in “substantial

13   gainful activity.” 20 C.F.R. § 404.1520(b). Substantial gainful activity is defined as

14   significant physical or mental activities done or usually done for profit. 20 C.F.R. §

15   404.1572. If the claimant is engaged in substantial activity, he or she is not entitled

16   to disability benefits. 20 C.F.R. § 404.1571. If not, the ALJ proceeds to step two.

17         Step two asks whether the claimant has a severe impairment, or combination

18   of impairments, that significantly limits the claimant’s physical or mental ability to

19   do basic work activities. 20 C.F.R. § 404.1520(c). A severe impairment is one that

20   has lasted or is expected to last for at least twelve months, and must be proven by



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
 1   objective medical evidence. 20 C.F.R. § 404.1508-09. If the claimant does not

 2   have a severe impairment, or combination of impairments, the disability claim is

 3   denied and no further evaluative steps are required. Otherwise, the evaluation

 4   proceeds to the third step.

 5         Step three involves a determination of whether one of the claimant’s severe

 6   impairments “meets or equals” one of the listed impairments acknowledged by the

 7   Commissioner to be sufficiently severe as to preclude substantial gainful activity.

 8   20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526; 20 C.F.R. § 404 Subpt. P. App. 1

 9   (“the Listings”). If the impairment meets or equals one of the listed impairments,

10   the claimant is per se disabled and qualifies for benefits. Id. If the claimant is not

11   per se disabled, the evaluation proceeds to the fourth step.

12         Step four examines whether the claimant’s residual functional capacity

13   enables the claimant to perform past relevant work. 20 C.F.R. § 404.1520(e)-(f). If

14   the claimant can still perform past relevant work, the claimant is not entitled to

15   disability benefits and the inquiry ends. Id.

16         Step five shifts the burden to the Commissioner to prove that the claimant is

17   able to perform other work in the national economy, taking into account the

18   claimant’s age, education, and work experience. See 20 C.F.R. §§ 404.1512(f),

19   404.1520(g), 404.1560(c). To meet this burden, the Commissioner must establish

20   that (1) the claimant is capable of performing other work; and (2) such work exists



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 4
 1   in “significant numbers in the national economy.” 20 C.F.R. § 404.1560(c)(2);

 2   Beltran v. Astrue, 676 F.3d 1203, 1206 (9th Cir. 2012).

 3                                III.   Standard of Review

 4         A district court’s review of a final decision of the Commissioner is governed

 5   by 42 U.S.C. § 405(g). The scope of review under this section is limited, and the

 6   Commissioner’s decision will be disturbed “only if it is not supported by

 7   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1144,

 8   1158-59 (9th Cir. 2012) (citing § 405(g)). In reviewing a denial of benefits, a

 9   district court may not substitute its judgment for that of the ALJ. Matney v.

10   Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992). When the ALJ presents a reasonable

11   interpretation that is supported by the evidence, it is not the role of the courts to

12   second-guess it. Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). Even if

13   the evidence in the record is susceptible to more than one rational interpretation, if

14   inferences reasonably drawn from the record support the ALJ’s decision, then the

15   court must uphold that decision. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.

16   2012); see also Thomas v. Barnhart, 278 F.3d 947, 954-59 (9th Cir. 2002).

17                                 IV.    Statement of Facts

18         The facts of the case are set forth in detail in the transcript of proceedings

19   and only briefly summarized here. Plaintiff was 36 years old on the alleged date of

20   onset, which the regulations define as a younger person. AR 26, 75; see 20 C.F.R.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 5
 1   § 404.1563(c). He obtained his GED and, at the time of the hearing, was enrolled

 2   in a nuclear technology, non-licensed operator program at Columbia Basin

 3   College. AR 53, 240, 1243, 1245. He can read, write, and communicate in English.

 4   AR 26, 238. He has a history of opioid abuse. AR 1012. He has past relevant work

 5   as an irrigation system maintenance person, automotive equipment servicer,

 6   automobile mechanic supervisor, and nuclear chemical operator. AR 26, 60-64,

 7   240.

 8                               V.     The ALJ’s Findings

 9          The ALJ determined that Plaintiff was not under a disability within the

10   meaning of the Act at any time from August 1, 2013 (the alleged onset date)

11   through November 16, 2017 (the date the ALJ issued her decision). AR 16, 27-28.

12          At step one, the ALJ found that Plaintiff had not engaged in substantial

13   gainful activity since the alleged onset date (citing 20 C.F.R. § 404.1571 et seq.).

14   AR 17.

15          At step two, the ALJ found that Plaintiff had the following severe

16   impairments: obesity, degenerative disc disease of the lumbar and cervical spine,

17   status post cervical fusion, status post lumbar laminectomy, obstructive sleep

18   apnea, depressive disorder, anxiety disorder, somatoform symptom disorder, and

19   narcotic analgesic use disorder (citing 20 C.F.R. § 404.1520(c)). AR 17.

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
 1         At step three, the ALJ found that Plaintiff did not have an impairment or

 2   combination of impairments that met or medically equaled the severity of one of

 3   the listed impairments in 20 C.F.R. § 404, Subpt. P, Appendix 1. AR 19.

 4         At step four, the ALJ found that Plaintiff had the residual functional

 5   capacity to perform light work as defined in 20 C.F.R. § 404.1567(b). AR 20. With

 6   respect to Plaintiff’s physical abilities, the ALJ found that Plaintiff could stand, sit,

 7   and walk up to six hours each in a workday, but could only do each for up to one

 8   hour at a time. AR 20. To accommodate this limitation, Plaintiff would need to

 9   have the option to alternate between sitting and standing every 60 minutes. AR 20.

10   Plaintiff could perform all other postural activities occasionally. AR 20. The ALJ

11   also found that Plaintiff could frequently reach, handle, and finger with his left

12   arm, but could only reach overhead occasionally. AR 20. He could never kneel or

13   crawl and could not be exposed to concentrated noise, vibration, respiratory

14   irritants, or hazards. AR 20.

15         With respect to Plaintiff’s mental abilities, the ALJ found that Plaintiff was

16   able to understand, remember, and carry out simple, routine tasks and semi-skilled

17   tasks for two-hour intervals between regularly scheduled breaks. AR 20-21. The

18   ALJ also found that Plaintiff must work in a predictable environment with no fast-

19   paced production rates. AR 21. He was limited to only superficial interaction with

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 7
 1   the public. AR 21. Given these physical and psychological limitations, the ALJ

 2   found that Plaintiff was unable to perform any past relevant work. AR 26.

 3         At step five, the ALJ found that in light of Plaintiff’s age, education, work

 4   experience, and residual functional capacity, there were jobs that existed in

 5   significant numbers in the national economy that he could perform (citing 20

 6   C.F.R. § 404.1569). AR 27. These included a small parts assembler, mail clerk,

 7   and collator operator. AR 27.

 8                                 VI.     Issues for Review

 9         Plaintiff argues that the ALJ: (1) improperly discredited his subjective pain

10   complaint testimony; (2) improperly evaluated and weighed the medical opinion

11   evidence; (3) failed to include muscle contraction headache syndrome as a severe

12   impairment at step two of the sequential evaluation process; and (4) improperly

13   found that there were a significant number of jobs in the national economy that he

14   could still perform. ECF No. 12 at 3-4, 6-20.

15                                       VII. Discussion

16   A.    The ALJ did not Improperly Reject Plaintiff’s Subjective Complaints

17         Plaintiff argues the ALJ erred by discounting the credibility of his testimony

18   regarding his subjective symptoms. ECF No. 12 at 6-8. Specifically, he argues that

19   the ALJ failed to make specific findings as to the reasons why she discounted his

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 8
 1   credibility. Id. at 7. He also argues that the ALJ erred in discounting his testimony

 2   on the basis that it was inconsistent with the medical evidence. Id. at 7-8.

 3         Once a claimant produces objective medical evidence of an underlying

 4   impairment that could reasonably produce some degree of the symptoms alleged,

 5   the ALJ can reject the claimant’s symptom testimony only by providing “specific,

 6   clear, and convincing reasons.” Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th

 7   Cir. 2008). And here, the ALJ provided multiple clear and convincing reasons for

 8   discrediting Plaintiff’s subjective complaint testimony. See AR 22. The ALJ found

 9   that Plaintiff’s complaints of disabling limitations were: (1) belied by his daily

10   activities; (2) not fully consistent with the objective medical evidence; and (3)

11   undermined by his positive responses to surgery. See AR 22. These were all

12   appropriate bases for discounting his pain testimony. See Molina, 674 F.3d at 1113

13   (activities inconsistent with alleged symptoms are proper grounds for questioning

14   credibility); Rollins, 261 F.3d at 857 (same); 20 C.F.R. § 404.1529(c)(3)(i) (same);

15   Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008)

16   (ALJ may discount claimant’s testimony when it is inconsistent with the medical

17   evidence); Tommasetti, 533 F.3d at 1040 (favorable responses to treatment can

18   undermine claimant’s complaints of debilitating pain); 20 C.F.R. §

19   404.1529(c)(3)(v) (same).

20   ///



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 9
 1          In his opening brief, Plaintiff only addresses one of the ALJ’s three

 2   rationales—that his testimony was not fully consistent with the objective medical

 3   evidence.1 See ECF No. 12 at 7-8. By not addressing all of the ALJ’s rationales in

 4   his opening brief, Plaintiff has waived his challenge to the ALJ’s consideration of

 5   his subjective pain testimony. See Carmickle, 533 F.3d at 1161 n.2; Matthew S. v.

 6   Saul, 4:18-CV-05115-RHW, ECF. No 16 at 12-15 (E.D. Wash. 2019); Debra S. v.

 7   Saul, No. 2:19-CV-00131-MKD, 2019 WL 6828384, at *5 (E.D. Wash. 2019).

 8           Plaintiff also argues that the ALJ failed to make “specific findings” as to the

 9   reasons why she discounted his credibility. ECF No. 12 at 7. The record

10   demonstrates otherwise. The ALJ relied on the three rationales outlined above and

11   supported those rationales with numerous specific examples accompanied by

12   citations to the record. See AR 22. Plaintiff’s contention that the ALJ’s decision is

13   unsupported by specific findings lacks merit.

14   ///

15
            1
               And even to the extent that Plaintiff challenges this rationale in his opening brief, his
16   argument does not address the ALJ’s actual reasoning. The ALJ discounted Plaintiff’s testimony
     because his allegations about his back symptoms were contradicted by his negative straight leg
     raise tests, his mild to moderate MRI results, and his generally normal physical examination
17   findings. See AR 22. Plaintiff argues, however, that his testimony about his debilitating
     headaches was consistent with how he described his headache symptoms to his providers. ECF
18   No. 12 at 7-8. Even assuming this is correct, it does not establish that the ALJ’s reasoning was
     wrong.
19           In his reply brief, Plaintiff cites two MRI studies that are at least relevant to the ALJ’s
     actual reasoning. See ECF No. 15 at 2. However, neither undermines the ALJ’s conclusion,
     given that (1) the first MRI only revealed mild abnormalities and (2) the second MRI was taken
20   prior to Plaintiff’s cervical fusion, which resulted in “marked improvement” in his neck
     symptoms. AR 419, 422, 1146, 1243.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 10
 1   B.    The ALJ did not Err in Weighing the Medical Opinion Evidence

 2         Plaintiff argues that the ALJ erred in evaluating and weighing the medical

 3   opinion evidence from four providers: (1) examining psychiatrist Gregory Sawyer,

 4   M.D., Ph.D.; (2) examining psychiatrist Ronald Early, M.D., Ph.D.; (3) treating

 5   spinal surgeon Janmeet Sahota, D.O.; and (4) treating nurse practitioner Desiree

 6   Ang. ECF No. 12 at 8-12.

 7         1.     Legal standards

 8         Title II’s implementing regulations distinguish among the opinions of three

 9   types of physicians: (1) those who treat the claimant (treating physicians); (2) those

10   who examine but do not treat the claimant (examining physicians); and (3) those

11   who neither examine nor treat the claimant but who review the claimant’s file

12   (non-examining physicians). Holohan v. Massanari, 246 F.3d 1195, 1201-02 (9th

13   Cir. 2001); see 20 C.F.R. § 404.1527(c)(1)-(2). If a treating or examining doctor’s

14   opinion is contradicted by another doctor’s opinion—as is the case here—an ALJ

15   may only reject it by providing “specific and legitimate reasons that are supported

16   by substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

17   An ALJ satisfies the “specific and legitimate” standard by “setting out a detailed

18   and thorough summary of the facts and conflicting clinical evidence, stating his [or

19   her] interpretation thereof, and making findings.” Garrison v. Colvin, 759 F.3d

20   995, 1012 (9th Cir. 2014). In contrast, an ALJ fails to satisfy the standard when he



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 11
 1   or she “rejects a medical opinion or assigns it little weight while doing nothing

 2   more than ignoring it, asserting without explanation that another medical opinion is

 3   more persuasive, or criticizing it with boilerplate language that fails to offer a

 4   substantive basis for his [or her] conclusion.” Id. at 1012-13.

 5         2.     Examining psychiatrist Gregory Sawyer, M.D., Ph.D.

 6         Dr. Sawyer evaluated Plaintiff in April 2015. AR 570-577. He diagnosed

 7   Plaintiff with major depressive disorder in partial remission. AR 576. He generally

 8   opined that Plaintiff’s condition would not restrict his ability to work and that

 9   Plaintiff would not have difficulty completing a normal workweek. AR 576-77. He

10   did note, however, that Plaintiff would have some difficulty understanding and

11   carrying out complex instructions, sustaining concentration and persistence, and

12   dealing with stress. AR 576-77.

13         The ALJ assigned partial weight to Dr. Sawyer’s assessment, reasoning that

14   his opined functional limitations were somewhat internally inconsistent and that

15   his objective test results did not reveal significant limitations. AR 23. Plaintiff

16   argues that the ALJ should have assigned more weight to Dr. Sawyer’s opinion

17   because it was corroborated by Dr. Early as well as by two state agency

18   psychological consultants. ECF No. 12 at 12. However, the ALJ did not discount

19   Dr. Sawyer’s opinion because it was uncorroborated—she discounted it because of

20   internal inconsistencies and the fact that it was not supported by Dr. Sawyer’s own



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 12
 1   examination findings. See AR 23. By not addressing either of the ALJ’s actual

 2   rationales, Plaintiff has waived his challenge to the ALJ’s consideration of Dr.

 3   Sawyer’s opinion. See Carmickle, 533 at 1161 n.2; Matthew S., 4:18-CV-05115-

 4   RHW, ECF. No 16 at 12-15; Debra S., 2019 WL 6828384, at *9.

 5         3.     Examining psychiatrist Ronald Early, M.D., Ph.D.

 6         Dr. Early evaluated Plaintiff twice: first in December 2015, then again in

 7   March 2017. See AR 1075-1088, 1265-1276. In both assessments, Dr. Early

 8   diagnosed Plaintiff with unspecified depressive disorder, somatic symptom

 9   disorder, and unspecified anxiety disorder. AR 1084, 1275. In the December 2015

10   evaluation, Dr. Early opined that Plaintiff’s psychological symptoms caused him

11   mostly moderate limitations in his ability to perform work activities, but also a few

12   mild limitations, a few marked limitations, and a few areas where he had no

13   limitations at all. AR 1085-87. In March 2017, Dr. Early opined that Plaintiff’s

14   mental conditions were at maximum medical improvement and that he had a

15   Category Three permanent partial mental health impairment. AR 1276; see WAC

16   296-20-340(3). However, Dr. Early also believed that Plaintiff could “overcome”

17   his depressive disorder and could attend school, but could not perform any work

18   “within the limitations of his work history.” AR 1275-76. Dr. Early did not provide

19   any specific functional limitations with this evaluation. See AR 1276.

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 13
 1         The ALJ gave little weight to Dr. Early’s assessments, reasoning that (1) his

 2   opinion was directly contradicted by multiple other medical opinions, and (2) his

 3   examination findings did not support his ultimate conclusions, which he had

 4   apparently derived instead from other medical records and Plaintiff’s self-reports.

 5   See AR 24. These were both proper bases for discounting his opinion. See

 6   Tommasetti, 533 F.3d at 1041; Debra S., 2019 WL 6828384, at *9.

 7         Plaintiff argues that the ALJ’s first rationale was error because, while Dr.

 8   Early’s opinion may have been contradicted by multiple medical opinions, it was

 9   also corroborated by multiple opinions, including Dr. Sawyer’s and the two state

10   agency psychologists’. However, only small aspects of these three providers’

11   opinions corroborated Dr. Early’s opinion—a few of their functional limitations

12   were similar, but all three ultimately believed that Plaintiff was able to work.

13   Compare AR 84, 100-01, 576-77, with AR 1085-87. And in any event, even if they

14   had entirely corroborated Dr. Early’s opinion, many other psychologists still

15   contradicted it, see AR 49-50, 1005-13, 1231-40, so this was still a valid basis for

16   discounting his opinion.

17         With respect to the ALJ’s second rationale, Plaintiff believes that the ALJ’s

18   reason for discounting Dr. Early’s opinion was that Dr. Early never actually

19   examined him, but simply reviewed the records and gave an opinion based on the

20   record review. ECF No. 12 at 10-11. This argument mischaracterizes the ALJ’s



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 14
 1   reasoning. The ALJ was aware that Dr. Early examined Plaintiff on multiple

 2   occasions, but found that the findings from his mental status examinations did not

 3   support his ultimate conclusions—which Plaintiff does not address.

 4          4.     Treating orthopedist Janmeet Sahota, D.O.

 5          Dr. Sahota was Plaintiff’s treating spine surgeon from July 2013 to March

 6   2016. AR 1091, 1162-63. He performed a lumbar surgery on Plaintiff in September

 7   2013 and a cervical fusion in August 2015. AR 964-65, 1115-16. In July 2015—

 8   one month before Plaintiff’s cervical fusion—Dr. Sahota opined that Plaintiff

 9   could not work that month2 and provided a significantly restrictive functional

10   capacity, particularly in postural activities. AR 1063. In October 2015, Dr. Sahota

11   noted that the surgery had “markedly improved” Plaintiff’s cervical condition. AR

12   1120. In January 2016, Dr. Sahota again opined that Plaintiff could not work that

13   month, but provided a less restrictive functional capacity. AR 1161. By March

14   2016, Dr. Sahota believed that Plaintiff had reached maximum medical

15   improvement and could return to work full time. AR 1123, 1198-99, 1216-17. He

16   did not believe Plaintiff could do his past job as a mechanic, but believed Plaintiff

17   could do the alternate job of automobile repair service estimator. AR 1211-17. The

18   ALJ assigned significant weight to Dr. Sahota’s opinion, reasoning that it was

19
            2
             Plaintiff erroneously states that Dr. Sahota “continued these restrictions through
20   November 1, 2015.” ECF No. 12 at 12. However, this opinion applied to the period of July 2015
     to August 2015. See AR 1063.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 15
 1   consistent with the medical record as well as Plaintiff’s course of treatment,

 2   recovery, physical examinations, and daily activities. AR 24.

 3         Plaintiff argues the ALJ improperly focused on Dr. Sahota’s March 2016

 4   opinion and did not assign a specific weight to each update that Dr. Sahota

 5   provided after Plaintiff’s monthly appointments. See ECF No. 12 at 12. However,

 6   Plaintiff does not cite nor has the Court located any authority requiring an ALJ to

 7   assign weight to every individual monthly opinion from a medical provider. Here,

 8   the ALJ focused on Dr. Sahota’s March 2016 opinion because that was the point at

 9   which Plaintiff had recovered from his neck surgery, was at maximum medical

10   improvement, and his functional capacity was representative of what his

11   limitations would look like going forward. See AR 24. This was entirely proper.

12   See Claypool v. Astrue, 2010 WL 2696736, at *11-12 (N.D. Iowa 2010) (holding

13   that an ALJ does not err by choosing not to discuss pre-surgery opinions and

14   focusing instead on post-surgery opinions); cf. Carmickle, 533 F.3d at 1165.

15         5.     Treating nurse practitioner Desiree Ang

16         Finally, Plaintiff argues the ALJ erred in weighing the opinion of treating

17   nurse practitioner Desiree Ang. ECF No. 12 at 8-9.

18         The “specific and legitimate” standard articulated above only applies to

19   evidence from “acceptable medical sources.” Molina, 674 F.3d at 1111. These

20   include licensed physicians, licensed psychologists, and various other specialists.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 16
 1   See 20 C.F.R. § 404.1502(a). “Other sources” for opinions—such as nurse

 2   practitioners, physician’s assistants, therapists, teachers, social workers,

 3   chiropractors, and other nonmedical sources—are not entitled to the same

 4   deference as acceptable medical sources.3 20 C.F.R. §§ 404.1502(e), 404.1527(f);

 5   Molina, 674 F.3d at 1111; Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016). An

 6   ALJ may discount an “other source’s” opinion by providing a “germane” reason

 7   for doing so. Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017); Dodrill v.

 8   Shalala, 12 F.3d 915, 919 (9th Cir. 1993).

 9           Nurse Ang provided pain management treatment to Plaintiff from August

10   2014 to March 2016. AR 506, 1138. Between April and July 2015, she completed

11   monthly activity prescription forms for Plaintiff’s open worker’s compensation

12   claim with the Washington State Department of Labor & Industries. AR 1022-23,

13   1031, 1037. In these forms, she opined that it was unlikely that Plaintiff would be

14   able to return to his prior work as an automobile mechanic, and that he could only

15   perform postural activities occasionally and manipulative activities seldomly. AR

16   1022-23, 1031, 1037. However, by January 2016 (after Plaintiff’s neck surgery),

17   Nurse Ang no longer indicated that Plaintiff was unable to work, and she also

18   opined that he could perform most work activities either constantly or frequently.

19
            3
               For claims filed on or after March 27, 2017, licensed nurse practitioners and physician
20   assistants can qualify as acceptable medical sources in certain situations. See 20 C.F.R. §
     404.1502(a)(7)-(8). Plaintiff filed his claim in 2015, so this does not apply here.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 17
 1   See AR 1125. In February 2016, Nurse Ang released Plaintiff to return to work full

 2   time at a light duty job. AR 1225.

 3         The ALJ assigned partial weight to Nurse Ang’s opinions, reasoning that (1)

 4   she only intended them to cover one month periods and did not intend for them to

 5   reflect Plaintiff’s limitations over a long period of time, and (2) she provided her

 6   opinions “on check-the-box forms without narrative justification or rationale.” AR

 7   23-24.

 8         With respect to the ALJ’s second rationale, Plaintiff argues that “Nurse Ang

 9   expounded upon the restrictions given in the ‘check-box form’ through chart notes

10   from each visit.” ECF No. 12 at 9. This argument is well-taken—although Nurse

11   Ang checked boxes on the activity prescription forms, each form was accompanied

12   by a substantive chart note that provided examination findings and a narrative

13   explaining Plaintiff’s progress. See AR 1018-1045. Thus, the ALJ erred in partially

14   discounting her opinion on the basis that it was given “on check-the-box forms

15   without narrative justification or rationale.” AR 24.

16         With respect to the ALJ’s first rationale, Plaintiff argues that “Nurse Ang

17   provided these ‘one-month’ assessments for several consecutive months, thus

18   showing a longitudinal assessment of [his] limitations.” ECF No. 12 at 9. While

19   true, the only time period in which she believed Plaintiff was limited in his ability

20   to work was from April to July 2015. AR 1022-23, 1031, 1037. Medical opinions



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 18
 1   that assess only temporary limitations lasting less than 12 months are of little

 2   probative value. See Carmickle, 533 F.3d at 1165. Therefore, the ALJ was entitled

 3   to partially discount Nurse Ang’s opinion on this basis. See Romo v. Berryhill,

 4   2018 WL 3751981, at *9 (W.D. Wash. 2018) (holding that ALJ properly

 5   discounted chiropractor’s opined limitations provided in several months of L&I

 6   activity prescription forms due to their temporary nature).

 7   C.    The ALJ did not Err in not Including Plaintiff’s Headaches as a Severe
           Impairment at Step Two of the Sequential Evaluation Process
 8
           At step two in the sequential evaluation, the ALJ must determine whether a
 9
     claimant has a medically severe impairment or combination of impairments. 20
10
     C.F.R. § 404.1520(a)(4)(ii). The claimant has the burden of establishing that he or
11
     she has a severe impairment by providing medical evidence. 20 C.F.R. § 404.1512.
12
     A diagnosis itself does not mean that an impairment is “severe.” Edlund v.
13
     Massanari, 253 F.3d 1152, 1159-60 (9th Cir. 2001). To be severe, an impairment
14
     must significantly limit a claimant’s ability to perform basic work activities. 20
15
     C.F.R. §§ 404.1520(c), 404.1522(a); Edlund, 253 F.3d at 1159. When arguing on
16
     appeal that the ALJ failed to include a severe impairment at step two, a claimant
17
     cannot simply point “to a host of diagnoses scattered throughout the medical
18
     record.” Cindy F. v. Berryhill, 367 F. Supp. 3d 1195, 1207 (D. Or. 2019). Rather, a
19
     claimant must specifically identify functional limitations that the ALJ failed to
20
     consider in the sequential analysis. Id.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 19
 1          Citing his various complaints of headaches scattered throughout the medical

 2   record, Plaintiff argues that the ALJ failed to include headaches as one of his

 3   severe impairments at step two of the sequential evaluation process.4 ECF No. 12

 4   at 13-15. However, the ALJ acknowledged at step two that Plaintiff suffered from

 5   headaches but found that they were not an independent medical condition but

 6   rather a symptom of his narcotic analgesic use disorder. AR 18-19. In making this

 7   finding, the ALJ relied on the opinion of psychiatrist Michael Friedman, who

 8   believed that Plaintiff’s psychiatric symptomology was related to his chronic use of

 9   narcotics. AR 18; see AR 1012. Dr. Friedman opined that Plaintiff’s headaches

10   were “rebound headaches” stemming from his narcotics use. AR 1012. Dr.

11   Friedman recommended that treating these symptoms involved “tapering and

12   discontinuation of narcotics.” AR 1012.

13          Plaintiff argues that his internist, Daniel Quiroz-Portella, M.D., diagnosed

14   him with muscle contraction headache syndrome. ECF No. 12 at 13. While true,

15   see AR 608, 612, 620, 624, the ALJ simply believed that Dr. Friedman’s

16   explanation—that Plaintiff’s headaches were a byproduct of his narcotic analgesic

17   use disorder—was more plausible. See AR 18-19. It is the ALJ’s province to weigh

18
            4
19             The Court notes that Plaintiff’s counsel submitted a prehearing brief in which he
     identified impairments that he believed the ALJ should find severe. See AR 311-12. Plaintiff’s
     counsel identified Plaintiff’s cervical, lumbar, and left knee impairments, as well as his
20   depression, anxiety, and somatic symptom disorders. AR 311. However, Plaintiff’s counsel never
     asked the ALJ to consider Plaintiff’s headaches as a severe impairment. See AR 311-12.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 20
 1   the persuasive value of the various medical opinions and absent some legal error—

 2   which Plaintiff fails to identify here—it is not the Court’s role to reassess those

 3   determinations. Thomas, 278 F.3d at 954-59.

 4         Moreover, “[b]eyond simply pointing to a host of [headache complaints]

 5   scattered throughout the medical record, Plaintiff does not advance a single

 6   functional limitation that the ALJ failed to consider in the sequential analysis.”

 7   Cindy F., 367 F. Supp. 3d at 1207. Plaintiff correctly notes that Dr. Sawyer and the

 8   state agency consultants based their opined limitations in part on his headaches and

 9   migraines. ECF No. 12 at 13-14. The ALJ relied on their assessments—including

10   their belief that Plaintiff would have “headache-related concentration issues”—in

11   determining the residual functional capacity. AR 26; see AR 20-21. Plaintiff fails

12   to identify any functional limitations put forth by a medical provider (and not his

13   own testimony) that were not already accounted for.

14   D.    The ALJ’s Step Five Finding

15         Plaintiff argues that the ALJ improperly found that there were a significant

16   number of jobs in the national economy that he could still perform. ECF No. 12 at

17   15-20. His central argument is that the ALJ’s hypothetical questions for the

18   vocational expert did not account for all of his limitations. Id.

19         However, the hypothetical the ALJ posed to the vocational expert was

20   consistent with her findings relating to Plaintiff’s residual functional capacity.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 21
 1   Compare AR 20-21, with AR 64-65. Plaintiff argues the ALJ failed to include the

 2   limitations provided by Nurse Ang,5 Dr. Sawyer, Dr. Early, and the state agency

 3   consultants. ECF No. 12 at 17-19. However, the ALJ discounted Nurse Ang’s, Dr.

 4   Early’s, and Dr. Sawyer’s opinions and incorporated the state agency consultants’

 5   opinions into the residual functional capacity. See AR 20-26. Plaintiff’s argument

 6   here just restates his prior arguments that the ALJ improperly weighed the medical

 7   opinion evidence. Courts routinely reject this argument. See Stubbs-Danielson v.

 8   Astrue, 539 F.3d 1169, 1175-76 (9th Cir. 2008); Rollins, 261 F.3d at 857. Because

 9   the ALJ included all of the limitations that she found to exist, and because her

10   findings are supported by substantial evidence, the ALJ did not err in omitting the

11   other limitations that Plaintiff claims, but failed to prove. See Rollins, 261 F.3d at

12   857.

13          The only medical provider who Plaintiff discusses with respect to this issue

14   but was not already addressed is physical therapist Kirk Holle, whose opinion the

15   ALJ assigned significant weight. See ECF No. 12 at 17; AR 24. Plaintiff

16   emphasizes Mr. Holle’s findings that he could not frequently lift from floor to

17   waist and could not frequently carry. ECF No. 12 at 17. However, the ALJ

18   acknowledged Mr. Holle’s opinion that Plaintiff could only lift occasionally, see

19
            5
               Notably, Plaintiff only cites Nurse Ang’s opinions from before his neck surgery. ECF
20   No. 12 at 17 (citing AR 1022-23, 1031, 1037). After his surgery, Nurse Ang released Plaintiff to
     return to work full time. AR 1225.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 22
 1   AR 24, and these more detailed findings that Plaintiff emphasizes are not otherwise

 2   inconsistent with the residual functional capacity. See AR 20-21.

 3           Accordingly, the ALJ properly identified available jobs in the national

 4   economy that matched Plaintiff’s abilities and therefore satisfied step five of the

 5   sequential evaluation process.

 6                                        VIII. Order

 7           Having reviewed the record and the ALJ’s findings, the Court finds the

 8   ALJ’s decision is supported by substantial evidence and is free from legal error.

 9           Accordingly, IT IS ORDERED:

10      1.      Plaintiff’s Motion for Summary Judgment, ECF No. 12, is DENIED.

11      2.      Defendant’s Motion for Summary Judgment, ECF No. 14, is

12              GRANTED.

13      3.      Judgment shall be entered in favor of Defendant and the file shall be

14              CLOSED.

15           IT IS SO ORDERED. The District Court Executive is directed to enter this

16   Order, forward copies to counsel, and close the file.

17           DATED this 24th day of February, 2020.

18                                    s/Robert H. Whaley
                                   ROBERT H. WHALEY
19                            Senior United States District Judge

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 23
